Case 20-14411-mdc              Doc 51     Filed 04/30/21 Entered 04/30/21 09:30:27   Desc Main
                                          Document     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

In re                                                :        Chapter 13

Thomas F. McMonagle, III                             :

                                                     :

                              Debtor(s)              :        Bankruptcy No. 20-14411-mdc



                                                 NOTICE

To the debtor, debtor's counsel, trustee, and creditor Prudential Bank;


NOTICE is hereby given that:


Pursuant to Federal Rules of Bankruptcy Procedure 3004 and 3005, you are
hereby notified that a proof of claim in the amount of $ 72,180.00 has been filed in
your name by counsel for the debtor on 4/28/2021.




Dated: April 30, 2021
                                                              FOR THE COURT

                                                              TIMOTHY B. MCGRATH
                                                              CLERK


                                                              By: Virginia S. DeBuvitz
                                                              Deputy Clerk
cc:
Debtor
Counsel to Debtor
Trustee
Creditor


ntc of clm by 2nd party.rev
(07/13)
Case 20-14411-mdc   Doc 51   Filed 04/30/21 Entered 04/30/21 09:30:27   Desc Main
                             Document     Page 2 of 2
